DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending per Applicant’s 12/10/2020 filing.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 and 03/10/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “at least 
The depended claims do not clarify the issue raised above.
Claim 2-13 recites the limitation "A device for vehicle share storage management as in claim 1 " in the first line of each dependent claims. There is insufficient antecedent basis for this limitation in the claim.  As stated it appears each depended claim is to “a” new device, but the claims are reference claim 1 or a claim that depends form it.  Therefore is assumed the claim should read “The device for vehicle share storage management as in claim 1”.  It is further unclear which device of claim 1 the dependent claims are referencing, e.g. telematic device or other devices, or something else in the claim like the system for vehicle share storage management.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-18 are to a system (machine).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity. Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1) A system for vehicle share storage management comprising: 
at least one telematic device; and 
at least one unique personal attribute;
said at least one telematic device associated with a vehicle and capable to communicate with a vehicle and other devices over a communication network; 
said at least one telematic device monitoring said vehicle to log and communicate shared vehicle data; 
said at least one unique personal attribute capable to be associated with said at least one telematic device; 
said at least one telematic device capable to communicate said shared vehicle data to a vehicle share platform; 
having access to historical vehicle data; 
said vehicle share platform having access to historical vehicle share customer data; 
wherein said vehicle share platform processes said historical vehicle data and said historical vehicle share customer data to identify an optimal location to store said vehicle based upon customer requirements.

The claimed invention is to the use of known information to identify an optimal parking space for a vehicle.  The claim is to the managing personal behavior in that system uses behavioral information to determine the optimal location – historical vehicle data, historical vehicle share customer data, and customer requirements.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be the system components, e.g. telematic device.  Where the telematric device is found to be a generic system component commonly used by insurance, fleet management, ride share and auto manufactures.  Where the telematric system is described generically in the specification at [128-130].  As a generic system component it cannot provide a practical application to the identified abstract idea.   
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional elements of the claim are found to be generic system component it cannot provide significantly more to transform the abstract idea to patent eligible subject matter.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2019/0279440 A1) in view of Konrardy et al (US 9,972,054 B1) .

Claim 1
Ricci teaches a system for vehicle share storage management (Ricci abstract “a method for dynamic or predictive fleet-wide operations” and [6] “fleetwide vehicle telematics systems and methods that includes receiving and managing fleetwide vehicle state data”) comprising: 
at least one telematic device (Ricci [63] ““telematics” refers to the use of wireless devices and “black box” technologies to transmit data in real time to an organization, as used in the context of vehicles, whereby installed or after-factory boxes collect and transmit data on vehicle use, vehicle state, vehicle conditions and vehicle environment” also see Fig. 65A); and 
at least one unique personal attribute (Ricci [171] “profile data 252 can be any type of data associated with at least one user 216 including, but in no way limited to, bioinformatics, medical information, driving history, personal information (e.g., home physical address, business physical address, contact addresses, likes, dislikes, hobbies, size, weight, occupation, business contacts—including physical and/or electronic addresses, personal contacts—including physical and/or electronic addresses, family members, and personal information related thereto, etc.), other user characteristics, advertising information, user settings and feature preferences, travel information, associated vehicle preferences, communication preferences, historical information (e.g., including historical, current, and/or future travel destinations), Internet browsing history, or other types of data”);
said at least one telematic device associated with a vehicle and capable to communicate with a vehicle and other devices over a communication network (Ricci [7] “receiving vehicle state data from a plurality of vehicles, the vehicle state data comprising a plurality of parameters; receiving geolocation data associated with the vehicle state data of the plurality of vehicles; receiving customer enterprise data from a customer, the customer enterprise data associated with the plurality of vehicles; aggregating the vehicle state data, the geolocation data, and the customer enterprise data associated with the plurality of vehicles to produce aggregate data; analyzing the aggregate data to provide a customer telematics analysis service to the customer; determining a trend between two or more vehicles; and providing an output associated with the trend to the customer” and [63] ““telematics” refers to the use of wireless devices and “black box” technologies to transmit data in real time to an organization, as used in the context of vehicles, whereby installed or after-factory boxes collect and transmit data on vehicle use, vehicle state, vehicle conditions and vehicle environment”); 
said at least one telematic device monitoring said vehicle to log and communicate shared vehicle data (Ricci [581] “a vehicle may monitor and/or record information using various sensors and/or devices associated therewith. This information may be routinely transferred to a central server across a communication network 224 for storage, analysis, and/or other use. When service provider access is limited, the method 5500 can store this information in a local memory for later transmission/transfer.” Also see [63]); 
said at least one unique personal attribute capable to be associated with said at least one telematic device (Ricci [7] “receiving customer enterprise data from a customer, the customer enterprise data associated with the plurality of vehicles; aggregating the vehicle state data, the geolocation data, and the customer enterprise data associated with the plurality of vehicles to produce aggregate data; analyzing the aggregate data to provide a customer telematics analysis service to the customer” and [686] “Customer telematics analysis services 6580 may also draw from customer enterprise data” see enterprise data); 
said at least one telematic device capable to communicate said shared vehicle data to a vehicle share platform (Ricci [677] “the telematics system 6500 receives vehicle state data for a plurality of vehicles (i.e. a “fleet” of vehicles), fuses that data with customer enterprise data and with geolocation data, and performs analysis which may identify fleetwide trends or correlations among the vehicle fleet.”); 
said vehicle share platform having access to historical vehicle data (Ricci [711] “the various processing modules (e.g., processors, vehicle systems, vehicle subsystems, modules, etc.), for example, can perform . . . telematics . . . a “black box” or flight data recorder technology, containing an event (or driving history) recorder (containing operational information collected from vehicle on board sensors and provided by nearby or roadside signal transmitters)” also see [63]); 
said vehicle share platform having access to historical vehicle share customer data (Ricci [171] “profile data 252 can be any type of data associated with at least one user 216 including, but in no way limited to, bioinformatics, medical information, driving history . . . historical information (e.g., including historical, current, and/or future travel destinations), Internet browsing history, or other types of data”); 
Ricci further teaches “the geolocation data, and the customer enterprise data associated with the plurality of vehicles to produce aggregate data; analyzing the aggregate data to provide a customer telematics analysis service to the customer” (Ricci [9]) however Ricci does not expressly teach the following limitation that is taught by Konrardy in the analogous art of the operation of a vehicle having one or more autonomous operation features
Konrardy 44:56-65 “smart vehicle may make recommendations to the driver regarding the best available parking spot remotely identified. For instance, the best available parking spot may be determined based upon the cost of the parking; safety of the parking spot, lot, or garage; the risk of theft or other liability associated with the parking spot or garage; and/or other factors”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ricci the vehicle share platform processes said historical vehicle data and said historical vehicle share customer data to identify an optimal location to store said vehicle based upon customer requirements as taught by Konrardy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2
Ricci in view of Konrardy teaches all the limitations of the device for vehicle share storage management as in claim 1 wherein said historical vehicle data is selected from the group of start location data, distance data, finish location data, energy consumed data, energy remaining data or route data (Ricci [373] and [584] where the limitation is made in the alternative therefore only one element needs to be found in the art).

Claim 3
Ricci in view of Konrardy teaches all the limitations of the device for vehicle share storage management as in claim 1 wherein said historical vehicle share customer data is selected from the group of start location data, distance data, finish location data or energy required data (Ricci [15] and [353] where the limitation is made in the alternative therefore only one element needs to be found in the art).

Claim 4
Ricci in view of Konrardy teaches all the limitations of the device for vehicle share storage management as in claim 1 however Ricci does not teach, but Konrardy does teach in an analogous art wherein said optimal location is a floating location based upon said historical vehicle data and said historical vehicle share customer data (Konrardy 44:56-65, where it is unclear from the Spec the bounds of term “a floating location” therefore it is being interpreted as simply a location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ricci the optimal location is a floating location based upon said historical vehicle data and said historical vehicle share customer data as taught by Konrardy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Claim 5
Ricci in view of Konrardy teaches all the limitations of the device for vehicle share storage management as in claim 1 however Ricci does not teach, but Konrardy does teach in an analogous art wherein said optimal location is a particular depot based upon said historical vehicle data and said historical vehicle share customer data. (Konrardy 44:56-65, where it is unclear from the Spec the bounds of term “particular depot” therefore it is being interpreted as simply a location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ricci the optimal location is a particular depot based upon said historical vehicle data and said historical vehicle share customer data as taught by Konrardy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6
Ricci in view of Konrardy teaches all the limitations of the device for vehicle share storage management as in claim 1 however Ricci does not teach, but Konrardy does teach in an analogous art wherein said optimal location requires vehicle location Konrardy 44:56-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ricci the optimal location requires vehicle location based upon said historical vehicle data and said historical vehicle share customer data as taught by Konrardy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7
Ricci in view of Konrardy teaches all the limitations of the device for vehicle share storage management as in claim 6 wherein said vehicle share platform communicates a vehicle relocation request (Ricci [373]).

Claim 8
Ricci in view of Konrardy teaches all the limitations of the device for vehicle share storage management as in claim 7 wherein said relocation request is a floating location request for moving said vehicle to a floating location (Ricci [373]).

Claim 9
Ricci in view of Konrardy teaches all the limitations of the device for vehicle share storage management as in claim 7 wherein said relocation request is a particular depot request for moving said vehicle to a floating location (Ricci [373]).

Claim 10
Ricci in view of Konrardy teaches all the limitations of the device for vehicle share storage management as in claim 1 however Ricci does not teach, but Konrardy does teach in an analogous art wherein said optimal location is based upon a day of the week (Konrardy 20:3-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ricci the optimal location is based upon a day of the week as taught by Konrardy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11
Ricci in view of Konrardy teaches all the limitations of the device for vehicle share storage management as in claim 1 however Ricci does not teach, but Konrardy does teach in an analogous art wherein said optimal location is based upon particular days of the month (Konrardy 20:3-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ricci the optimal location Konrardy since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12
Ricci in view of Konrardy teaches all the limitations of the device for vehicle share storage management as in claim 1 wherein said at least one telematic device includes a vehicle share portion, wherein said vehicle share portion includes a microprocessor, memory and firmware configured to interface with an electronic vehicle key device, the electronic vehicle key device having a button configuration where either end of the button is a high or low value, wherein the microprocessor is configured to perform an actuation validation process where a button-depressed or a button-released condition is monitored without the need to know the actual hardware configuration of the electronic vehicle key device (Ricci [170] and [677]).

Claim 13
Ricci in view of Konrardy teaches all the limitations of the device for vehicle share storage management as in claim 1 wherein said at least one telematic device includes a vehicle share portion, wherein said vehicle share portion includes a microprocessor, memory and firmware configured to interface with an electronic vehicle key device, the electronic vehicle key device having a button, wherein the Ricci [170], [391], and [690]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Konrardy et al (US 10,599,155) teaches information regarding the vehicle, the vehicle environment, use of the autonomous operation features, and/or control decisions made by the features. The control decisions may include actions the feature would have taken to control the vehicle, but which were not taken because a vehicle operator was controlling the relevant aspect of vehicle operation at the time. The operating data may be recorded in a log, which may then be used to determine risk levels associated with vehicle operation based upon risk levels associated with the autonomous operation features.
Zeira et al (US 2019/0318594) teaches automobile being added to a car rental or sharing fleet may be equipped with an access card reader, a telematics control unit (TCU) or similar interface or control system, an electronic toll pass unit, one or more gasoline cards, and the like. The TCU is assigned to the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623